DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/23/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were submitted on 05/12/2021.  These drawings are reviewed and accepted by the examiner.

Specification
The abstract of the disclosure is objected to because it does not have the required minimum of 50 words.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-11, and 13-18  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaszczuk et al. (US 20140122079 A1).

Regarding claim 1, Kaszczuk teaches:
“selecting a set of preferred content from a plurality of sources, wherein the preferred content is emotion-tagged” (par. 0033; ‘At block 304, the user may indicate a choice for a content item to be included in the user's audio program. For example, the user may enter a URL, select a content source from a listing of predetermined content sources, or otherwise provide the audio program server 102 with information regarding the location of the selected content.’; par. 0014; ‘The text itself may be analyzed as well. More somber news stories may be converted into presentations using voices which sound serious or hushed, and the speed may be adjusted to reflect the somber mood of the content.’)
“converting each preferred content that is emotion-tagged to an audio file” (par. 0044; ‘At block 412, the TTS engine 124 may generate an audio presentation of preprocessed text input by utilizing voice data corresponding to a selected or desired voice.’);
“generating a set of audio files corresponding to each converted preferred content wherein each preferred content is individually converted into the audio file” (par. 0054; ‘The audio program may be a single file or stream, or it may include multiple files or streams and data regarding playback (e.g.: a playlist).’); and
“creating an audio representation that comprises aggregated audio content based on a set of individually converted audio files” (par. 0054; ‘The audio program may be a single file or stream, or it may include multiple files or streams and data regarding playback (e.g.: a playlist).’).

Regarding claims 2 (dep. on claim 1) and 14 (dep. on claim 13), Kaszczuk further teaches:
“wherein the aggregating step is performed by a mobile device wherein the corresponding audio files comprise non-aggregated content” (par. 0021; ‘mobile devices (e.g., mobile phones, tablet computing devices, etc.),…’; par. 0027; ‘Once the data aggregator 120 has received a content item, it may process the content in order to extract the text on which an audio presentation will ultimately be based.’; par. 0054; ‘The audio program may be a single file or stream, or it may include multiple files or streams and data regarding playback (e.g.: a playlist).’).

Regarding claims 3 (dep. on claim 1) and 15 (dep. on claim 13), Kaszczuk further teaches:
“wherein the creating step is performed by a mobile device” (par. 0021; ‘mobile devices (e.g., mobile phones, tablet computing devices, etc.),…’).

Regarding claims 4 (dep. on claim 1), 9 (dep. on claim 8), and 16 (dep. on claim 13), Kaszczuk further teaches:
“wherein the emotion-tagged content includes text with HTML tags that specify how text-to-speech conversion should be performed in connection with the creation step” (par. 0041; ‘For example, the data aggregator 120 may inspect Hypertext Markup Language (HTML) code associated with the content. The data aggregator 120 may look for certain HTML tags which have more textual data than others, and other similar techniques.’; par. 0045; ‘In some cases a voice may be automatically selected by the TTS engine 124 or some other component of the audio program server 102. The selection may be based on characteristics of the content or the content source.’).

Regarding claims 5 (dep. on claim 1), 10 (dep. on claim 8), and 17 (dep. on claim 13), Kaszczuk further teaches:
“providing a user interface that allows a user to specify weights to be applied to plurality of sources to select the preferred content” (par. 0011; ‘Additional or alternative factors that may be considered when selecting a voice include the subject of the content and user preferences.’).

Regarding claim 6 (dep. on claim 1), Kaszczuk further teaches:
“wherein creating the audio representation includes combining corresponding converted audio files wherein each converted audio file corresponds to a separate one of the plurality of sources” (par. 0054; ‘The audio program may be a single file or stream, or it may include multiple files or streams and data regarding playback (e.g.: a playlist).’).

Regarding claim 8, Kaszczuk teaches:
“selecting a set of preferred content from a plurality of sources, wherein the preferred content is emotion-tagged” (par. 0033; ‘At block 304, the user may indicate a choice for a content item to be included in the user's audio program. For example, the user may enter a URL, select a content source from a listing of predetermined content sources, or otherwise provide the audio program server 102 with information regarding the location of the selected content.’; par. 0014; ‘The text itself may be analyzed as well. More somber news stories may be converted into presentations using voices which sound serious or hushed, and the speed may be adjusted to reflect the somber mood of the content.’);
“converting each preferred content that is emotion-tagged to an audio file” (par. 0044; ‘At block 412, the TTS engine 124 may generate an audio presentation of preprocessed text input by utilizing voice data corresponding to a selected or desired voice.’); and
“generating a set of audio files corresponding to each converted preferred content wherein each preferred content is individually converted into the audio file wherein the generated set comprises non-aggregated content” (par. 0023; ‘In practice, any network-accessible textual content may be included in an audio program generated by the audio program server.’; par. 0054; ‘The audio program may be a single file or stream, or it may include multiple files or streams and data regarding playback (e.g.: a playlist).’).

Regarding claims 11 (dep. on claim 8) and 18 (dep. on claim 13), Kaszczuk further teaches:
“wherein the audio representation includes a combination of non-aggregated audio files, each corresponding to a separate one of the plurality of sources” (par. 0054; ‘The audio program may be a single file or stream, or it may include multiple files or streams and data regarding playback (e.g.: a playlist).’).

Regarding claim 13, Kaszczuk teaches:
“selecting a set of preferred content from a plurality of sources, wherein the preferred content is emotion-tagged” (par. 0033; ‘At block 304, the user may indicate a choice for a content item to be included in the user's audio program. For example, the user may enter a URL, select a content source from a listing of predetermined content sources, or otherwise provide the audio program server 102 with information regarding the location of the selected content.’; par. 0014; ‘The text itself may be analyzed as well. More somber news stories may be converted into presentations using voices which sound serious or hushed, and the speed may be adjusted to reflect the somber mood of the content.’);
“converting each preferred content that is emotion-tagged to an audio file” (par. 0044; ‘At block 412, the TTS engine 124 may generate an audio presentation of preprocessed text input by utilizing voice data corresponding to a selected or desired voice.’); and
“generating a set of audio files corresponding to each converted preferred content wherein each preferred content is individually converted into the audio file selecting preferred content from a plurality of sources” (par. 0023; ‘In practice, any network-accessible textual content may be included in an audio program generated by the audio program server.’; par. 0054; ‘The audio program may be a single file or stream, or it may include multiple files or streams and data regarding playback (e.g.: a playlist).’).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kaszczuk in view of Biondi et al. (“Web-based Similarity for Emotion Recognition in  Web Objects”, Dec. 6th, 2016)

Regarding claims 7 (dep. on claim 1), 12 (dep. on claim 8), and 19 (dep. on claim 13), Kaszczuk does not expressly teach:
“wherein the emotion-tagged content is tagged in accordance with at least one of a Plutchik or a Lovheim-cube-based emotion representation.”
Biondi teaches:
“wherein the emotion-tagged content is tagged in accordance with at least one of a Plutchik or a Lovheim-cube-based emotion representation” (pg. 327, right col.; ‘In order to express emotional categories, some main emotions can be included in a model (e.g. in the Ekman, Plutchik, Lovheim models) [32].’).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kaszczuk’s text analysis for detecting mood by incorporating Biondi’s emotion recognition methods in order to extract basic emotions from short sentences with emotional content (e.g. news titles, tweets, captions), performing a web-based quantitative evaluation of semantic proximity between each word of the analyzed sentence and each emotion of a psychological model. (Biondi: abstract)

Claim(s) 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kaszczuk in view of Phelan et al. (US 20150213793 A1).
Regarding claim 20 (dep. on claim 13), Kaszczuk does not expressly teach:
“wherein the processor is further configured to produce a visual representation of an avatar reading aloud the audio representation of the emotion-tagged individually aggregated content.”
Phelan teaches:
“wherein the processor is further configured to produce a visual representation of an avatar reading aloud the audio representation of the emotion-tagged individually aggregated content” (par. 0052; ‘The audio content will be associated with a particular text phrase that is narrated by a narrator in the video--e.g. "In the iFrame to the left", as discussed above. The visual content is preferably of a particular narrator, and may be of their full body, or just a part of their body--for example, their head and shoulders. Preferably, it is at least of the narrator's face, as this gives significant aid in a listener's comprehension.’).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kaszczuk’s TTS engine by incorporating Phelan’s text to video conversion in order to enable the expression of emotions, which can add emphasis in appropriate places which can be picked up by a listener more clearly than if the information was conveyed in a purely textual or audio format. (Phelan: par. 0005)

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. US 11016719 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they both are directed to producing an audio representation of aggregated content. In addition, they are not patentably distinct from each other because removing inherent and/or unnecessary limitations/step and rearranging the claims would be within the level of one of ordinary skill in the art. It is well settled that the omission of an element, e.g. directing the server to a portal application supported by the plurality of content sources selected by the user wherein user specified weights are used in the weighting factor when controlling how often the particular content source is used in the aggregated content, etc. (see claim 1 of US Patent) and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). Omission of a reference element or step whose function is not needed would be obvious to one of ordinary skill in the art.

Conclusion
Other pertinent prior art are listed in the PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK VILLENA whose telephone number is (571)270-3191. The examiner can normally be reached 10 am - 6pm EST Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARK . VILLENA
Examiner
Art Unit 2658



/MARK VILLENA/Examiner, Art Unit 2658